Citation Nr: 1026078	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  06-17 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a left elbow disorder.

3.  Entitlement to service connection for a left wrist disorder.

4.  Entitlement to service connection for a left ankle disorder.

5.  Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1989 to May 1993.  
He was also a member of the Army National Guard from May 1993 to 
March 1998.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Although the Board regrets any further delay in adjudicating the 
Veteran's claims, pursuant to the duty to assist, his claims for 
entitlement to service connection must be remanded for further 
development.  

The Board notes that, in order to establish service connection 
for a claimed disability, the facts must demonstrate that a 
disease or injury resulting in current disability was incurred in 
active military service or, if pre-existing active service, was 
aggravated therein.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).  

Service connection may also be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  See 38 C.F.R. § 3.303(d) (2009).  In addition, 
certain chronic diseases, such as arthritis, may be presumed to 
have been incurred or aggravated during service if they become 
disabling to a compensable degree within one year of separation 
from active duty.  See 38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2009).

The United States Court of Appeals for Veterans Claims (Court) 
held that, in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
See Hickson.

The Board further notes that the Veteran's service treatment 
records are unavailable, as per a Formal Finding issued on April 
6, 2006.  Although multiple attempts were made by the RO to 
obtain the Veteran's missing records, these documents remain 
unavailable for review.  When a veteran's service records are 
unavailable, VA's duty to assist, the duty to provide reasons and 
bases for its findings and conclusions and to consider carefully 
the benefit-of-the-doubt rule, are heightened.  See Milostan v. 
Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 
Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991)).  The Board's analysis of the Veteran's claim 
must be undertaken with this duty in mind.  The case law does 
not, however, lower the legal standard for proving a claim for 
service connection.  Rather, this duty increases the Board's 
obligation to evaluate and discuss all of the evidence that may 
be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 
(1996).

In this case, the Veteran claims that he has tinnitus, and 
disorders of the left elbow, left wrist, left ankle, and 
bilateral knees, and that these disorders were incurred during 
his period of active service.  In his August 2003 claim, he 
stated that his left ankle was broken during his participation in 
the Rangers program, that he broke his left wrist and elbow on an 
obstacle course, that his bilateral knee disability was due to 
running and marching, and that his ears were damaged while 
working as a dragon gunner.  

An Army National Guard quadrennial examination, conducted in May 
1994 (approximately one year after separation from active 
service), noted that the Veteran's upper extremities, lower 
extremities, and ears were normal.  However, on his report of 
medical history, the Veteran checked "Yes" to swollen or 
painful joints and broken bones.  See VA Standard Forms 88 and 
93, May 15, 1994.  In May 2005, the Veteran reiterated that he 
broke his ankle and left arm in service, and went on sick call 
for knee swelling.  See Notice of Disagreement, May 3, 2005.  In 
his May 2006 substantive appeal, the Veteran stated that the 
tinnitus was caused because he shot missiles in service and was 
involved in mortar fire; that he broke his left elbow and wrist 
while running the obstacle course at Schofield Barracks in Hawaii 
in the 1990s; that he broke his left ankle while going through a 
light leader course in 1990 or 1991 in Hawaii; and that the 
bilateral knee disorder is due to marching and also the result of 
an altered gait from favoring his ankle.  

As to the Veteran's assertions that he has current disorders 
which were incurred during his period of active service, the 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that lay evidence is one type of evidence that must 
be considered, and competent lay evidence can be sufficient in 
and of itself.  The Board, however, retains the discretion to 
make credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence.  See Buchanan v. Nicholson, 
451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include 
weighing the absence of contemporary medical evidence against lay 
statements.

In this case, the Veteran can attest to factual matters of which 
he had first-hand knowledge, such as in-service accidents, 
injuries, and ringing in his ears.  See Washington v. Nicholson, 
19 Vet. App. 362, 368 (2005).  However, the Veteran has not been 
shown to be competent to establish an etiological nexus between 
any current disorder and his period of active duty. See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review of 
the evidence of record if VA determines it is necessary to decide 
the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2009).  As such, the 
Veteran's claims for service connection should be remanded for a 
VA examination, or examinations, to determine whether he has a 
current diagnosis for any claimed disorder and, if so, whether 
said disorder(s) is/are etiologically related to his period of 
active.  

Further, since the RO has been unable to obtain the Veteran's 
active duty service treatment records, the Veteran should again 
be requested to submit information regarding medical treatment 
for the claimed disabilities since his discharge from service and 
he should be informed that he may submit lay or other evidence 
corroborating his assertions regarding the incidents at issue 
that purportedly gave rise to the claimed disabilities in this 
case.  See Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992); see 
also VA Adjudication Procedure Manual, Manual M21- 1, Part III, 
paragraph 4.25(c) and 4.29 (Oct. 6, 1993).  The Board is aware 
that a compliant Veterans Claims Assistance Act of 2000 (VCAA) 
letter was sent to the Veteran in this regard in September 2003; 
however, since this case must be remanded for additional 
development, the Veteran should be afforded another opportunity 
to submit such information in case he has obtained such evidence 
since that time.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a letter notifying 
him of any information or lay or medical 
evidence not previously provided that is 
necessary to substantiate the service 
connection claims on appeal.  Remind the 
Veteran that he can submit "alternative" 
sources in place of his missing STRs.  
Examples of such alternate evidence 
include the VA military files, statements 
from service medical personnel, "buddy" 
certificates or affidavits, state or local 
accident and police reports, employment 
physical examination reports, medical 
evidence from civilian/private hospitals, 
clinics, and physicians where or by whom 
the Veteran was treated, either during 
service or shortly after separation, 
letters written during service, 
photographs taken during service, pharmacy 
prescription records, and/or insurance 
examinations reports. 

The RO/AMC should also have the Veteran 
identify any treatment providers for the 
disabilities at issue since service, to 
include VA records, not associated with 
the claims file.  The RO should then 
obtain and associate with the claims file 
any records identified.  Furthermore, the 
RO should obtain from the Veteran an 
authorization for the release of medical 
records from his private medical 
providers, and associate any records 
received with the claims file.

2.  Schedule the Veteran for a VA 
examination or examinations in the 
appropriate specialty/specialties to 
determine the nature and etiology of 
tinnitus, a left elbow disability, a left 
wrist disability, a left ankle disability, 
and a bilateral knee disorder, to include 
whether any identified disorder(s) was/were 
incurred during, the Veteran's period of 
active service.  After a review of the 
claims folder, to include the Veteran's 
statements in support of his claim, the 
examiner should address the following:

Whether it is at least as likely as 
not that tinnitus, a left elbow 
disability, a left wrist disability, 
a left ankle disability, and/or a 
bilateral knee disorder, is related 
to his period of active service.  

The claims file must be made available to 
the examiner and the examiner should 
indicate in his/her report whether or not 
the claims file was reviewed.  A complete 
rationale for any opinion expressed should 
be provided.  

Note: The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

3.  After completing the above actions and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraph 
above, the claims should be readjudicated.  
If any claim remains denied, a supplemental 
statement of the case should be provided to 
the Veteran and his representative.  After 
the Veteran has had an adequate opportunity 
to respond, the appeal should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


